DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the 01/20/2022 Non-Final Office Action, claims 6-20 were pending and rejected. 
In the Applicant’s 01/28/2022 Reply, claims 6-20 were amended.
Claims 6-20 remain pending.

Remarks and Amendments
	Claims 6-10, 13, 14, and 16-20 were rejected under 35 U.S.C. 103 as being unpatentable over Dizhbite, et al., Bioresource Technology, 95:309 (2004):

    PNG
    media_image1.png
    775
    625
    media_image1.png
    Greyscale

	The Applicant amended the claims to reduce the weight average molecular weight to 5,500 Daltons and to add a number average molecular weight up to 2,000 Daltons. The Applicant argues that Dizhbite provides a Kraft lignin fraction with a weight average molecular weight (Mw) of 5,545 Daltons and number average molecular weight (Mn) of 1,848 Daltons, exceeding the lignin parameters of Dizhbite. Furthermore, Dizhbite indicates the lignin antibacterial action owed to the methanol soluble fraction with Mw of 4,317 and Mn of 2,698 Daltons, leading the skiled artisan to believe the anti-phytopathogenic activity derived from a higher number average molecular weight, teaching away from the lower parameters of the claimed lignin fraction. This argument is persuasive, and this rejection is withdrawn, as Dizhbite fails to teach or suggest the modifications required to arrive at the claimed anti-phytopathogenic lignin fraction. 
	Claims 11, 12, and 15 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dizhbite, et al., Bioresource Technology, 95:309 (2004):

    PNG
    media_image2.png
    194
    625
    media_image2.png
    Greyscale

	This rejection is withdrawn for the reasons discussed in withdrawing the obviousness rejection. 
	Claims 7, 9, 10, 12, 14, 17, and 19 were rejected under 35 U.S.C. 112(b) as being indefinite:

    PNG
    media_image3.png
    293
    620
    media_image3.png
    Greyscale

	The Applicant amended the claims by removing “preferably,” obviating this rejection which is hereby withdrawn.

	Per MPEP 804(I)(B)(1)(b), if a provisional nonstatutory double patenting rejection is the only rejection remaining in an application having the earliest effective U.S. filing date (taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c)) with respect to the conflicting claims) compared to the reference application(s), the examiner should withdraw the rejection in the application having the earliest effective U.S. filing date and permit that application to issue as a patent. This rejection is withdrawn, because the provisional nonstatutory double patenting rejection is the only rejection remaining rejection over the present and earlier filed application. 

Conclusion
Claims 6-20 are allowed.
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655